
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


EDISON INTERNATIONAL
2009 Long-Term Incentives
Terms and Conditions


LONG-TERM INCENTIVES

The long-term incentive awards granted in 2009 ("LTI") for eligible persons
(each, a "Holder") employed by Edison International ("EIX") or its participating
affiliates (the "Companies", or individually, the "Company") include the
following:

•Nonqualified stock options to purchase shares of EIX Common Stock ("EIX
Options") as described in Section 3;

•Contingent EIX performance units ("Performance Shares") as described in
Section 4; and

•With respect to certain eligible persons, restricted EIX stock units
("Restricted Stock Units") as described in Section 5.

Each of the LTI awards will be granted under the 2007 Performance Incentive Plan
(the "Plan") and will be subject to adjustment as provided in Section 7.1 of the
Plan.

The LTI shall be subject to these 2009 Long-Term Incentives Terms and Conditions
(these "Terms"). The LTI shall be administered by the Compensation and Executive
Personnel Committee of the EIX Board of Directors (the "Committee"). The
Committee shall have the administrative powers with respect to the LTI set forth
in Section 3.2 of the Plan.

In the event EIX grants LTI to a Holder, the number of EIX Options, Performance
Shares and Restricted Stock Units (if any) granted to the Holder will be set
forth in a written award certificate delivered by EIX to the Holder.

VESTING OF LTI

Subject to Sections 8 and 9 the following vesting rules shall apply to the LTI:

        EIX Options.     The EIX Options will vest over a four-year period as
described in this Section 2 (the "Vesting Period"). The effective "initial
vesting date" will be January 2 of the year following the date of the grant, or
six months after the date of the grant, whichever date is later. The EIX Options
will vest as follows:

•On the initial vesting date, one-fourth of the award will vest.

•On January 2, 2011, an additional one-fourth of the award will vest.

•On January 2, 2012, an additional one-fourth of the award will vest.

•On January 2, 2013, the balance of the award will vest.

        Performance Shares.     The Performance Shares will vest and become
payable to the extent earned as determined at the end of the three-calendar-year
period commencing on January 1, 2009, and ending December 31, 2011 (the
"Performance Period"), subject to the provisions of Section 4.

        Restricted Stock Units.     The Restricted Stock Units will vest and
become payable on January 2, 2012.

        Continuance of Employment/Service Required.     The vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the LTI and the
rights and benefits thereunder. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Holder to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services except as
provided in Section 8 below.

--------------------------------------------------------------------------------



EIX OPTIONS

        Exercise Price.     The exercise price of an EIX Option stated in the
award certificate is the closing price (in regular trading) of a share of EIX
Common Stock on the New York Stock Exchange for the effective date of the grant.

        Cumulative Exercisability; Term of Option.    The vested portions of the
EIX Options will accumulate to the extent not exercised, and be exercisable by
the Holder subject to the provisions of this Section 3 and Sections 8 and 9, in
whole or in part, in any subsequent period but not later than January 2, 2019.

        Method of Exercise.     The Holder may exercise an EIX Option by
providing written notice to EIX on the form prescribed by the Committee for this
purpose, or completion of such other EIX Option exercise procedures as EIX may
prescribe, accompanied by full payment of the applicable exercise price. Payment
must be in cash or its equivalent acceptable to EIX. At the discretion of the
Holder, EIX Common Stock valued on the exercise date at a per-share price equal
to the closing price of EIX Common Stock on the New York Stock Exchange may be
used to pay the exercise price, provided the Company can comply with any legal
requirements. A broker-assisted "cashless" exercise may be accommodated for EIX
Options at the discretion of EIX. Until payment is accepted, the Holder will
have no rights in the optioned stock. The provisions of Section 10 must be
satisfied as a condition precedent to the effectiveness of any purported
exercise.

        Automatic Exercise.     Except as may otherwise be determined by the
Committee in advance of the applicable exercise date and subject to the
conditions below, the Holder's then-outstanding vested EIX Options (and any
then-outstanding vested EIX options previously granted under the Plan or the EIX
Equity Compensation Plan that are outstanding and not expired on February 25,
2009 ("Prior Options")) shall automatically be exercised by EIX on behalf of the
Holder on the last day of the term of such options (including any shortened term
as a result of a termination of employment), to the extent such options are not
otherwise exercised on or before that date. In connection with any automatic
exercise of outstanding vested EIX options, EIX shall satisfy the exercise price
of the EIX options and the minimum applicable withholding obligation by
withholding that number of EIX shares of Common Stock otherwise issuable
pursuant to the options having a value (based on the closing price of EIX Common
Stock on the New York Stock Exchange on the exercise date, or if no sales of EIX
Common Stock were reported on the New York Stock Exchange on that date, the
closing price of EIX Common Stock on the New York Stock Exchange on the next
preceding day on which sales of EIX Common Stock were reported) equal to the
exercise price of the EIX options and the minimum applicable withholding
obligation. Outstanding vested EIX options shall only be automatically exercised
by EIX on behalf of the Holder if (i) the EIX options have an exercise price
that is lower than the price of a share of EIX Common Stock on the New York
Stock Exchange at the time of exercise so that the options are "in-the-money,"
(ii) EIX is capable of satisfying the exercise price of the EIX options and the
minimum applicable withholding obligation in connection with such exercise in
the manner described in the preceding sentence, and (iii) the exercise by EIX
complies with all legal requirements applicable to EIX. This Section 3.4
controls as to any inconsistency with the Terms and Conditions applicable to the
Prior Options with respect to the subject matter of this paragraph.

PERFORMANCE SHARES

        Performance Shares.     Performance Shares are EIX Common Stock-based
units subject to a performance measure based on the percentile ranking of EIX
total shareholder return ("TSR") among the TSRs for the stocks comprising the
Comparison Group (as defined below) over the entire Performance Period. TSR is
calculated using (i) the average closing stock price for the relevant stock for
the 20-trading-day period ending with the last day on which the New York Stock
Exchange is open for trading preceding the first day of the Performance Period,
and (ii) the average closing stock price for the relevant stock for the
20-trading-day period ending with the measurement date. A target number of
contingent Performance Shares will be awarded on the initial grant date. The
target number of contingent Performance Shares will be increased by any
additional Performance Shares

--------------------------------------------------------------------------------



created by "reinvestment" of dividend equivalents as provided in Section 4.4.
The actual amount of Performance Shares to be paid will depend on EIX's TSR
percentile ranking on the measurement date. If EIX's TSR is below the
40th percentile, no Performance Shares will be paid. Twenty-five percent (25%)
of the target number of Performance Shares will be paid if EIX's TSR percentile
ranking is at the 40th percentile. The target number of Performance Shares will
be paid if EIX's TSR rank is at the 50th percentile. Two times the target number
of Performance Shares will be paid if EIX's TSR percentile ranking is at the
75th percentile or higher. The payment multiple is interpolated for performance
between the points indicated in the preceding three sentences on a straight-line
basis.

The "Comparison Group" consists of the stocks comprising the Philadelphia
Utility Index as the index is constituted on the measurement date, but deleting
AES Corporation and adding Sempra Energy (in each case, if such stock is
publicly traded on the measurement date), and adjusted as described below if
there are less than 20 companies in such index as so adjusted on the measurement
date. If the Comparison Group consists of less than 20 stocks on the measurement
date, the stock with the median TSR for the entire Performance Period (or, if
there are an even number of stocks in the Comparison Group before giving effect
to this sentence, a stock deemed to have a TSR equal to the average TSR of the
two stocks in the Comparison Group that fall in the middle of such group when
ranked based on TSR for the entire Performance Period) shall be added back to
the Comparison Group a sufficient number of times to bring the stocks comprising
the Comparison Group to 20. (For purposes of clarity, if there are only 17
stocks in the Comparison Group before giving effect to the preceding sentence,
the stock with the median TSR for the entire Performance Period will be added
back to the Comparison Group a total of three times to bring the stocks
comprising the Comparison Group to 20.)

        Measurement Date.     The performance measurement date will be the last
day of the Performance Period on which the New York Stock Exchange is open for
trading. As of that date, the applicable payment multiple will be determined as
provided in Section 4.1 above based on the EIX TSR percentile ranking achieved
during the Performance Period. No payment will be made with respect to the
Performance Shares unless and until the Committee has certified, by resolution
or other appropriate action in writing, that the applicable EIX TSR percentile
ranking has been accurately determined. The Committee shall not have discretion
to pay Performance Shares if the minimum EIX TSR ranking is not achieved or to
pay Performance Shares in excess of the amount provided in Section 4.1 for the
applicable EIX TSR ranking.

        Payment of Performance Shares.     Fifty percent of the Performance
Shares that are earned pursuant to Section 4.1 (plus any fractional shares) will
be paid in cash. The remainder of the Performance Shares earned will be paid on
a one-for-one basis in EIX Common Stock under the Plan. The value of each
Performance Share paid in cash will be equal to the closing price per share of
EIX Common Stock on the New York Stock Exchange for the measurement date. The
cash and stock payable for the earned Performance Shares will be delivered as
soon as practicable following the Committee's certification in Section 4.2
above, and in all events no later than March 15, 2012. The Performance Shares
are subject to termination and other conditions specified in Sections 8 and 9,
and to the provisions of Section 10.

        Dividend Equivalent Reinvestment.     For each dividend on EIX Common
Stock for which the ex-dividend date falls within the Performance Period, the
Holder of Performance Shares will be credited with an additional number of
target Performance Shares. The additional number of shares added on each
ex-dividend date will be equal to (i) the per-share cash dividend paid by EIX on
its Common Stock with respect to the related ex-dividend date, multiplied by
(ii) the Holder's number of target Performance Shares (including any additional
target Performance Shares previously credited under this Section 4.4), divided
by (iii) the closing price of a share of EIX Common Stock on the related
ex-dividend date, with the result rounded to four decimal places. Any target
Performance Shares added pursuant to the foregoing provisions of this
Section 4.4 will be subject to the same vesting, payment, termination and other
terms, conditions and restrictions as the original target Performance Shares to
which they relate (including application of the TSR payment multiple as

--------------------------------------------------------------------------------






contemplated by Section 4.1). No target Performance Shares will be added
pursuant to this Section 4.4 with respect to any target Performance Shares
which, as of the related ex-dividend date, have either become payable pursuant
to Section 4.3 or terminated pursuant to Section 8.

RESTRICTED STOCK UNITS

        Restricted Stock Units.     Restricted Stock Units are EIX Common
Stock-based units that vest based on the passage of time. As soon as
administratively practical following January 2, 2012 (and in all events within
90 days after such date), EIX will deliver to the Holder a number of shares of
EIX Common Stock equal to the number of Restricted Stock Units that have vested,
except that if the Restricted Stock Units vest pursuant to Section 8.3, 8.4, 8.5
or 9, the Restricted Stock Units will become payable as provided in the
applicable section below. The Restricted Stock Units are subject to termination
and other conditions specified in Sections 8 and 9, and to the provisions of
Section 10.

        Dividend Equivalent Reinvestment.     For each dividend declared on EIX
Common Stock with an ex-dividend date on or after the date an award of
Restricted Stock Units is granted and before all of such Restricted Stock Units
either have become payable pursuant to Section 5.1 or have terminated pursuant
to Section 8 or 9, the Holder of such award will be credited with an additional
number of Restricted Stock Units equal to (i) the per-share cash dividend paid
by EIX on its Common Stock with respect to the related ex-dividend date,
multiplied by (ii) the total number of outstanding and unpaid Restricted Stock
Units (including any Restricted Stock Units previously credited under this
Section 5.2) subject to such award as of such ex-dividend date, divided by
(iii) the closing price of a share of EIX Common Stock on the related
ex-dividend date, with the result rounded to four decimal places. Any additional
Restricted Stock Units credited pursuant to the foregoing provisions of this
Section 5.2 will be subject to the same vesting, payment, termination and other
terms, conditions and restrictions as the original Restricted Stock Units to
which they relate; provided, however, that the Committee shall retain discretion
to pay any Restricted Stock Units in cash rather than shares of EIX Common Stock
if and to the extent that payment in shares would exceed the applicable share
limits of the Plan, with any fractional shares to be paid in cash. No crediting
of Restricted Stock Units will be made pursuant to this Section 5.2 with respect
to any Restricted Stock Units which, as of the related ex-dividend date, have
either been paid pursuant to Section 5.1 or terminated pursuant to Section 8 or
9.

DELAYED PAYMENT OR DELIVERY OF LTI GAINS

Notwithstanding any other provision herein, Holders who are eligible to defer
salary under the EIX 2008 Executive Deferred Compensation Plan (the "EDCP") may
irrevocably elect to defer receipt of all or a part of the cash payable in
respect of the portion of earned Performance Shares that are payable in cash
pursuant to the terms of the EDCP. To make such an election, the Holder must
submit a signed agreement in the form approved by, and in advance of the
applicable deadline established by, the Committee. In the event of any timely
deferral election, the LTI with respect to which the deferral election was made
shall be paid in accordance with the terms of the EDCP.

TRANSFER AND BENEFICIARY

        Limitations on Transfers.     Except as provided below and in
Section 10, the LTI will not be transferable by the Holder and, during the
lifetime of the Holder, the LTI will be exercisable only by him or her. The
Holder may designate a beneficiary who, upon the death of the Holder, will be
entitled to exercise the then vested portion of the LTI during the remaining
term subject to the provisions of the Plan and these Terms.

        Exceptions.     Notwithstanding the foregoing, the LTI of the CEOs of
EIX, Edison Mission Group, and Southern California Edison Company, and the EVPs
of EIX, are transferable to a spouse, children or grandchildren, or trusts or
other vehicles established exclusively for their benefit. Any transfer request
must specifically be authorized by EIX in writing and shall be subject to any
conditions, restrictions or requirements as the Committee may determine.

--------------------------------------------------------------------------------



TERMINATION OF EMPLOYMENT

        General.     In the event of termination of the employment of the Holder
for any reason other than those specified in Sections 8.2, 8.3, 8.4 or 9, the
LTI will terminate as follows: (i) the Holder's unvested EIX Options will
terminate for no value on the date such employment terminates, (ii) the Holder's
vested EIX Options will terminate for no value 180 days from the date on which
such employment terminated (or, if earlier, on the last day of the applicable
EIX Option term) to the extent not theretofore exercised, (iii) the Holder's
unearned Performance Shares will terminate for no value, and (iv) the Holder's
unvested Restricted Stock Units will terminate for no value. Any fractional
vested EIX Options will be rounded up to the next whole share.

        Retirement.     If the Holder terminates employment on or after the
first day of the month in which he or she (i) attains age 65 or (ii) attains age
61 with five "years of service," as that term is defined in the Edison 401(k)
Savings Plan (a "Retirement"), then the vesting and exercise or payment
provisions of this Section 8.2 will apply.

        EIX Options.    The EIX Options will vest; provided, however, that in
the event the Holder's Retirement occurs within the calendar year in which the
applicable EIX Option is granted, the portion of the option that vests upon the
Holder's Retirement will be prorated by multiplying the total number of shares
subject to the option by a fraction, the numerator of which shall be the number
of whole months in the calendar year of grant that the Holder was employed by
one or more of the Companies, and the denominator of which shall be twelve (12).
In no event shall the Holder be credited with services performed during any
portion of a calendar month (even if a substantial portion) if the Holder is not
employed by one of the Companies as of the last day of such calendar month. The
portion of the option not eligible to vest following the Holder's Retirement
after giving effect to the proration described in the preceding two sentences
shall terminate upon the Holder's Retirement, and the Holder shall have no
further rights with respect to such terminated portion. Any fractional EIX
Options vested under this Section 8.2 will be rounded up to the next whole
number. Although vested upon Retirement, the options will become exercisable on
the schedule under which they would have been vested had the Holder not retired
(one-fourth of the option grant on the effective initial vesting date
(January 2, 2010 or six months after the date of grant, whichever is later) and
an additional one-fourth on January 2, 2011, 2012 and 2013), except that if the
Holder dies, the then-outstanding portion of the option will be immediately
exercisable as of the date of the Holder's death. In the event prorated vesting
is required in connection with the Holder's Retirement, the portion of the
option that does vest will become exercisable first on the effective initial
vesting date (up to the maximum number of shares that would have become
exercisable on that date had no termination of employment occurred) and so on
until the vested portion of the option becomes exercisable, except that if the
Holder dies, the then-outstanding portion of the option will be immediately
exercisable as of the date of the Holder's death. Once exercisable, EIX Options
will remain exercisable as provided in Section 3 for the remainder of the
original EIX Option term.

        Performance Shares.    The Performance Shares will vest and become
payable at the end of the Performance Period to the extent they would have
vested and become payable if the Holder's employment had continued through the
last day of the Performance Period; provided, however, that if the Holder's
Retirement occurs within the calendar year in which the applicable Performance
Shares are granted, the portion of the Performance Shares that will vest and
become payable will equal (i) the portion that would have vested and become
payable if the Holder's employment had continued through the last day of the
Performance Period, multiplied by (ii) a fraction, the numerator of which shall
be the number of whole months in the calendar year of grant that the Holder was
employed by one or more of the Companies, and the denominator of which shall be
twelve (12), with the result rounded to four decimal places. For this purpose,
the number of "whole calendar months" shall be calculated as provided in
Section 8.2(A) above. Performance Shares will be payable to the Holder on the
payment date specified in Section 4.3 to the extent of the EIX TSR ranking
achieved as specified in Section 4.1.

--------------------------------------------------------------------------------






Any fractional Performance Shares vested under this Section 8.2 will be paid in
cash. Any unvested Performance Shares (after application of the foregoing
vesting provisions) will terminate for no value.

        Restricted Stock Units.    The Restricted Stock Units will vest upon the
Holder's Retirement and will be payable on or as soon as practicable following
January 2, 2012 (and in all events within 90 days after such date); provided,
however, that in the event the Holder's termination of employment occurs within
one year following the date the applicable Restricted Stock Unit award is
granted, the number of Restricted Stock Units that vests upon the Holder's
Retirement will be prorated by multiplying the total number of Restricted Stock
Units subject to the award by a fraction, the numerator of which shall be the
number of whole months in the calendar year of grant that the Holder was
employed by one or more of the Companies, and the denominator of which shall be
twelve (12), with the result rounded to four decimal places. In no event shall
the Holder be credited with services performed during any portion of a calendar
month (even if a substantial portion) if the Holder is not employed by one of
the Companies as of the last day of such calendar month. Any fractional
Restricted Stock Units vested under this Section 8.2 will be paid in cash. Any
unvested Restricted Stock Units (after application of the foregoing vesting
provisions) will terminate for no value. Notwithstanding the foregoing
provisions, if the Holder dies after Retirement and prior to the date the vested
Restricted Stock Units are paid, the vested Restricted Stock Units will be paid
within 90 days following the date of the Holder's death.

        Death or Disability.     If, prior to the Holder's termination of
employment with a Company, the Holder dies or incurs a "disability" (as such
term is defined for purposes of Section 409A of the Code), the provisions of
this Section 8.3 will apply.

        EIX Options.    Any unvested EIX Options will immediately vest. The EIX
Options will be exercisable immediately as of the date of such termination and
will remain exercisable as provided in Section 3 for the remainder of the
original EIX Option term.

        Performance Shares.    The Performance Shares will vest and become
payable at the end of the Performance Period as provided in Section 4.3 to the
extent they would have vested and become payable if the Holder's employment had
continued through the last day of the Performance Period.

        Restricted Stock Units.    Any unvested Restricted Stock Units will
immediately vest and become payable as soon as practicable (and in all events
within 90 days) after the date of the Holder's death or disability, as
applicable.

        Involuntary Termination Not for Cause.     Except as may otherwise be
provided in Section 9, upon involuntary termination of the Holder's employment
by his or her employer not for cause (and other than due to the Holder's death
or disability), the provisions of this Section 8.4 shall apply.

        EIX Options.    Unvested EIX Options will vest to the extent necessary
to cause the aggregate number of shares subject to vested EIX Options (including
any shares acquired pursuant to previously exercised EIX Options) to equal the
number of shares granted multiplied by a fraction (not greater than 1), the
numerator of which is the number of weekdays in the period from January 1 of the
year of grant of the award through the one-year anniversary of the Holder's last
day of employment prior to termination of the Holder's employment, and the
denominator of which is the number of weekdays in the four calendar years
2009-2012. The Holder will have one year following the date of termination in
which to exercise the EIX Options, or until the end of the EIX Option term,
whichever occurs earlier, except that if the Holder qualifies for Retirement (as
defined in Section 8.2) the EIX Options will become exercisable on the schedule
specified in Section 8.2 and will remain exercisable for the remainder of the
original EIX Option term. The Holder's vested options will terminate for no
value at the end of such period to the extent not theretofore exercised. The
portion of the option not eligible to vest following the termination of the
Holder's employment after giving effect to the proration described in this
Section 8.4(A) shall terminate upon the termination of the Holder's

--------------------------------------------------------------------------------



employment, and the Holder shall have no further rights with respect to such
terminated portion. Any fractional EIX Options vested under this Section 8.4
will be rounded up to the next whole number.

        Performance Shares.    The Performance Shares will vest with respect to
(i) the number of Performance Shares that would have vested and become payable
if the Holder's employment had continued through the last day of the Performance
Period, multiplied by (ii) a fraction (not greater than 1), the numerator of
which is the number of weekdays the Holder was employed by EIX or a subsidiary
from January 1 of the year of grant of the award through the one-year
anniversary of the Holder's last day of employment prior to termination of the
Holder's employment, and the denominator of which is the number of weekdays in
the three calendar years 2009-2011. Such vested Performance Shares will be
payable to the Holder as provided in Section 4.3 to the extent of the EIX TSR
ranking achieved as provided in Section 4.1. Any fractional Performance Shares
vested under this Section 8.4 will be rounded up to the next whole number. Any
unvested Performance Shares (after application of the foregoing vesting
provisions) will terminate for no value as of the date of the Holder's
termination of employment.

        Restricted Stock Units.    The Restricted Stock Units will vest to the
extent necessary to cause the aggregate number of vested Restricted Stock Units
to equal the number of Restricted Stock Units granted (including any Restricted
Stock Units added as provided in Section 5.2) multiplied by a fraction (not
greater than 1), the numerator of which is the number of weekdays in the period
from January 1 of the year of grant of the award through the one-year
anniversary of the Holder's last day of employment prior to termination of the
Holder's employment, and the denominator of which is the number of weekdays in
the three calendar years 2009-2011. Any fractional Restricted Stock Units vested
under this Section 8.4 will be rounded up to the next whole number. Any unvested
Restricted Stock Units (after application of the foregoing vesting provisions)
will terminate for no value as of the date of the Holder's termination of
employment. Vested Restricted Stock Units will be paid as soon as
administratively feasible (and in all events within 90 days) following the date
of the Holder's Separation from Service, if the Separation from Service occurs
prior to any other applicable payment event otherwise provided for in the Terms.
For purposes of the LTI, a "Separation from Service" means the Holder's
"separation from service" with the Company as that term is used for purposes of
Section 409A of the Code. Notwithstanding the foregoing provisions of this
Section 8.4(c), if at the time of the Holder's involuntary termination the
Holder is eligible for Retirement, the provisions of Section 8.2(c) rather than
this Section 8.4(c) shall apply as to that Holder's LTI.

        Conditions of Benefits.    Notwithstanding the foregoing provisions, if
at the time of the Holder's involuntary termination the Holder is covered by a
severance plan of EIX or any of its affiliates, the Holder shall be entitled to
the accelerated vesting provided in this Section 8.4 only if the Holder
satisfies the applicable conditions for receiving severance benefits under that
plan (including, without limitation, any requirement to execute and deliver a
release of claims) in connection with such involuntary termination. In the event
that such conditions are not satisfied, the provisions of Section 8.1 above
shall apply, and the Holder shall not be entitled to any accelerated vesting
under this Section 8.4.

        Effect of Change of Employer.     For purposes of the LTI only,
involuntary termination of employment will be deemed to occur on the date the
Holder's employing company is no longer a member of the EIX controlled group of
corporations as defined in Section 1563(a) of the Internal Revenue Code (the
"Code"), regardless of whether the Holder's employment continues with that
entity or a successor entity outside of the EIX controlled group. A termination
of employment will not be deemed to occur for purposes of the LTI if a Holder's
employment by one EIX Company terminates but immediately thereafter the Holder
is employed by another EIX Company.

--------------------------------------------------------------------------------



CHANGE IN CONTROL; EARLY TERMINATION OF LTI

Notwithstanding any other provision herein, in the event of a Change in Control
of EIX (as defined in Section 9.5), the provisions of this Section 9 will apply.

        EIX Options.     Upon (or, as may be necessary to effect the
acceleration, immediately prior to) a Change in Control of EIX, all outstanding
and unvested EIX Options will become fully vested; provided, however, that such
acceleration provision will not apply, unless otherwise expressly provided by
the Committee, with respect to any EIX Options to the extent the Committee has
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the EIX Options, or the EIX Options would
otherwise continue in accordance with their terms, in the circumstances. Any EIX
Options that become vested pursuant to this Section 9.1 or are otherwise vested
shall terminate upon the related Change in Control of EIX; provided that the
Holder of such EIX Option will be given reasonable advance notice of the
impending termination and a reasonable opportunity to exercise such EIX Option
in accordance with its terms before such termination (except that in no event
will more than 10 days' notice of the accelerated vesting and impending
termination be required); and provided further, that the Committee may provide
for such EIX Option, to the extent such option remains outstanding and
unexercised, to be settled by a cash payment to the Holder of such option based
upon the distribution or consideration payable to the holders of the EIX Common
Stock upon or in respect of such event, such cash payment to be made as soon as
practicable after the Change in Control of EIX.

        Performance Shares.     Upon a Change in Control of EIX, the Performance
Period for all outstanding Performance Shares will be shortened so that the
Performance Period will be deemed to have ended on the last day prior to such
Change in Control of EIX, and the Performance Shares that will vest and become
payable will be determined in accordance with Section 4.1 based on such
shortened Performance Period; provided, however, that this provision will not
apply, unless otherwise expressly provided by the Committee, with respect to any
Performance Shares to the extent the Committee has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
Performance Shares, or the Performance Shares would otherwise continue in
accordance with their terms, in the circumstances. Any Performance Shares that
become subject to a shortened Performance Period pursuant to this Section 9.2
shall be paid, to the extent such Performance Shares become vested and payable
after giving effect to the first sentence of this Section 9.2, to the Holder in
cash as soon as practicable (and in all events within 74 days) after the date of
the Change in Control of EIX, and any such Performance Shares that do not become
vested and payable shall terminate for no value as of the date of the Change in
Control of EIX.

        Restricted Stock Units.    Upon (or, as may be necessary to effect the
acceleration, immediately prior to) a Change in Control of EIX, all outstanding
and unvested Restricted Stock Units will become fully vested. If such Change in
Control constitutes a "change in the ownership" of EIX, a "change in the
effective control" of EIX, or a "change in the ownership of a substantial
portion of the assets" of EIX, within the meaning of the Treasury Regulations
promulgated under Section 409A of the Code, all then-outstanding Restricted
Stock Units will be paid on or as soon as administratively feasible (and in all
events within 90 days) following the date of such event; otherwise, such
Restricted Stock Units shall be paid at the first applicable time otherwise
provided in these Terms.

        Severance Plan Benefits.     If a Holder is a participant in the EIX
2008 Executive Severance Plan (or any similar successor plan) and experiences a
Qualifying Termination Event as defined in the EIX 2008 Executive Severance Plan
(or a similar employment termination under a successor plan) associated with a
Change in Control as defined in the EIX 2008 Executive Severance Plan (or any
similar successor plan), then (i) the Holder's outstanding EIX Options and any
outstanding EIX options granted pursuant to the EIX 2008 Long-Term Incentives
Terms and Conditions will immediately vest, (ii) the Holder will have two years
following the date of termination in which to exercise such EIX options if the
Holder is a Senior Vice President, President or other officer designated by the
Chief Executive Officer of EIX to be in Executive Compensation Band D or above
(three years if the Holder is the Chief Executive Officer of EIX, Southern
California Edison

--------------------------------------------------------------------------------






Company, or Edison Mission Group, or the General Counsel or Chief Financial
Officer of EIX), in each case subject to earlier termination at the end of the
applicable option term or as provided in Section 9.1 above, and (iii) any then
outstanding Performance Shares or performance shares granted pursuant to the EIX
2008 Long-Term Incentives Terms and Conditions shall be treated as provided for
in Section 8.3(B) above, if the applicable performance period has not been
shortened pursuant to Section 9.2 above or Section 9.2 of the EIX 2008 Long-Term
Incentives Terms and Conditions.

        Other Acceleration Rules.     Any acceleration of LTI pursuant to this
Section 9 will comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Committee to occur within a limited period of time not greater
than 30 days prior to the Change in Control of EIX. Without limiting the
generality of the foregoing, the Committee may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
a LTI if the event giving rise to acceleration does not occur.

        Definition of Change in Control of EIX.     A "Change in Control of EIX"
shall be deemed to have occurred as of the first day, after the date of grant,
that any one or more of the following conditions shall have been satisfied:

Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX's then outstanding securities. For purposes of
this clause, "Person" shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")), except that such term shall not include one or
more underwriters acquiring newly-issued voting securities (or securities
convertible into voting securities) directly from EIX with a view towards
distribution; and the term "Beneficial Owner" shall mean as defined under
Rule 13d-3 promulgated under the Exchange Act.

On any day after the date of grant (the "Reference Date") Continuing Directors
cease for any reason to constitute a majority of the Board. A director is a
"Continuing Director" if he or she either:

(i)was a member of the Board on the applicable Initial Date (an "Initial
Director"); or

(ii)was elected to the Board, or was nominated for election by EIX's
shareholders, by a vote of at least two-thirds (2/3) of the Initial Directors
then in office.

A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (b) above if
his or her election, or nomination for election by EIX's shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, "Initial Date" means the later of (A) the date of grant or (B) the
date that is two (2) years before the Reference Date.

EIX is liquidated; all or substantially all of EIX's assets are sold in one or a
series of related transactions; or EIX is merged, consolidated, or reorganized
with or involving any other corporation, other than a merger, consolidation, or
reorganization that results in the voting securities of EIX outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of EIX (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization. Notwithstanding the foregoing, a
bankruptcy of EIX or a sale or spin-off of an affiliate of EIX (short of a
dissolution of EIX or a liquidation of substantially all of EIX's assets,
determined on an aggregate basis) will not constitute a Change in Control of
EIX.

--------------------------------------------------------------------------------



The consummation of such other transaction that the Board may, in its discretion
in the circumstances, declare to be a Change in Control of EIX for purposes of
the Plan.

TAXES AND OTHER WITHHOLDING

Upon any exercise, vesting, or payment of any LTI, the Company shall have the
right at its option to:

•require the Holder (or the Holder's personal representative or beneficiary, as
the case may be) to pay or provide for payment of at least the minimum amount of
any taxes which the Company may be required to withhold with respect to such LTI
event or payment; or

•deduct from any amount otherwise payable in cash to the Holder (or the Holder's
personal representative or beneficiary, as the case may be) the minimum amount
of any taxes which the Company may be required to withhold with respect to such
cash payment.

To the extent that the receipt, exercise and/or vesting of any LTI requires tax
withholding and a sufficient amount of cash (not otherwise deferred) is not
generated from the underlying transaction to satisfy such withholding
obligations, EIX shall (except as provided below) substitute a cash award for a
number of shares of Common Stock otherwise issuable pursuant to the LTI, rounded
up to the next whole share for fractional shares, valued in a consistent manner
at their fair market value as of the date of such receipt, exercise and/or
vesting transaction, necessary to satisfy the minimum applicable withholding
obligation in connection with such transaction to the extent that such
withholding amount exceeds the amount of cash generated from the underlying
transaction and not otherwise deferred. In no event shall the shares withheld
exceed the minimum whole number of shares required for tax withholding under
applicable law. If for any reason EIX cannot or elects not to satisfy such
withholding obligations in such manner, the Company shall have the right to
satisfy such withholding obligations, or require the Holder to satisfy such
withholding obligations, as otherwise provided above.

To the extent that the receipt, exercise and/or vesting of any LTI requires
Garnishment Payments by the Company, and a sufficient amount of cash is not
generated by the underlying transaction to satisfy the Garnishment Payment
obligations arising from such transaction, the Company shall substitute a cash
award for a number of shares of Common Stock otherwise issuable pursuant to the
LTI, rounded up to the next whole share for fractional shares, having a fair
market value on the payment date equal to the amount required by any
Garnishment, less any cash received and not deferred in connection with such
transaction. For this purpose, "Garnishment" means garnishment orders, levies,
and other assessments imposed by legal authority and "Garnishment Payments"
means payments required by the Company pursuant to any such Garnishment.

CONTINUED EMPLOYMENT

Nothing in the award certificate or these Terms will be deemed to confer on the
Holder any right to continue in the employ of any Company or interfere in any
way with the right of the Companies to terminate his or her employment at any
time.

INSIDER TRADING; SECTION 16

        Insider Trading.    Each Holder shall comply with all EIX notice,
trading and other policies regarding transactions in and involving EIX
securities (including, without limitation, policies prohibiting insider
trading).

        Section 16.     If an LTI is granted to a person who later becomes
subject to the provisions of Section 16 of the Exchange Act ("Section 16"), the
LTI will immediately and automatically become subject to the requirements of
Rule 16b-3(d) and/or 16b-3(e) (the "Rule") and may not be exercised, paid or
transferred until the Rule has been satisfied. In its sole discretion, the
Committee may take any action to assure compliance with the requirements of the
Rule, including withholding delivery to Holder (or any other person) of any
security or of any other payment in any form until the requirements of the Rule
have been satisfied. The Secretary of EIX may waive compliance with the

--------------------------------------------------------------------------------






requirements of the Rule if he or she determines the transaction to be exempt
from the provisions of paragraph (b) of Section 16.

        Notice of Disposition.     The Holder agrees that if he or she should
plan to dispose of any shares of stock acquired on the exercise or payment of
LTI awards (including a disposition by sale, exchange, gift or transfer of legal
title) and the Holder is a person who is required to preclear EIX securities
transactions, the Holder will notify EIX prior to such disposition.

AMENDMENT

The LTI are subject to the terms of the Plan, as it may be amended from time to
time. EIX reserves the right to amend these Terms from time to time to the
extent that EIX reasonably determines that the amendment is necessary or
advisable to comply with applicable laws, rules or regulations or to preserve
the intended tax consequences of the applicable LTI. The LTI may not otherwise
be amended or terminated (by amendment to or of a Plan or otherwise) in any
manner materially adverse to the rights of the Holder of the affected LTI
without such Holder's consent.

MISCELLANEOUS

        Force and Effect.     The various provisions herein are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision will have no effect on the continuing force and effect of the
remaining provisions.

        Governing Law.     These Terms will be construed under the laws of the
State of California.

        Notice.     Unless waived by EIX, any notice required under or relating
to the LTI must be in writing, with postage prepaid, addressed to: Edison
International, Attn: Corporate Secretary, P.O. Box 800, Rosemead, CA 91770.

        Construction.     These Terms shall be construed and interpreted to
comply with Section 409A of the Code. Additionally, when any provision of this
document refers to a date, and that date falls on a holiday or weekend, the date
shall be deemed to be the next succeeding business day, except that the last day
of the Performance Period shall occur on December 31, 2011. Any determination of
trading price or fair market value for purposes of these Terms shall be made
consistent with the resolutions adopted by the EIX Board of Directors on
July 19, 2001 entitled "Fair Market Value Measure for Equity-Based Awards." EIX
Options and Performance Shares are intended to qualify as performance-based
compensation exempt from the deductibility limitations of Section 162(m) of the
Code and these Terms shall be construed and interpreted consistent with that
intent.

        Transfer Representations.    The Holder agrees that any securities
acquired by him or her hereunder are being acquired for his or her own account
for investment and not with a view to or for sale in connection with any
distribution thereof and that he or she understands that such securities may not
be sold, transferred, pledged, hypothecated, alienated, or otherwise assigned or
disposed of without either registration under the Securities Act of 1933 or
compliance with the exemption provided by Rule 144 or another applicable
exemption under such act.

        Award Not Funded.    The Holder will have no right or claim to any
specific funds, property or assets of the Companies as to any award of LTI.

        Section 409A.     Notwithstanding any provision of these Terms to the
contrary, if the Holder is a "specified employee" as defined in Section 409A of
the Code, the Holder shall not be entitled to any payment with respect to any
LTI subject to Section 409A in connection with the Holder's Separation from
Service until the earlier of (a) the date which is six (6) months after the
Holder's Separation From Service for any reason other than the Holder's death,
or (b) the date of the Holder's death. Any amounts otherwise payable to the
Holder following the Holder's Separation From Service that are not so paid by
reason of this Section 14.7 shall be paid as soon as practicable (and in all
events within ninety (90) days) after the date that is six (6) months after the
Holder's Separation From Service (or, if earlier, the date of the Holder's
death). The provisions of this Section 14.7 shall only apply if, and to the
extent, required to comply with Section 409A of the Code.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



EDISON INTERNATIONAL 2009 Long-Term Incentives Terms and Conditions
